Name: Commission Implementing Regulation (EU) NoÃ 427/2011 of 2Ã May 2011 amending Annex I to Regulation (EC) NoÃ 798/2008 as regards the entry for Israel in the list of third countries, territories, zones or compartments Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: trade;  agricultural policy;  Asia and Oceania;  European Union law;  agricultural activity;  tariff policy;  animal product
 Date Published: nan

 3.5.2011 EN Official Journal of the European Union L 113/3 COMMISSION IMPLEMENTING REGULATION (EU) No 427/2011 of 2 May 2011 amending Annex I to Regulation (EC) No 798/2008 as regards the entry for Israel in the list of third countries, territories, zones or compartments (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (1) and in particular the introductory phrase of Article 8, the first paragraph of point 1 of Article 8 and point 4 of Article 8 thereof, Having regard to Council Directive 2009/158/EC of 30 November 2009 on animal health conditions governing intra-Community trade in, and imports from third countries of, poultry and hatching eggs (2), and in particular Articles 23(1) and 24(2) thereof, Whereas: (1) Commission Regulation (EC) No 798/2008 of 8 August 2008 laying down a list of third countries, territories, zones or compartments from which poultry and poultry products may be imported into and transit through the Community and the veterinary certification requirements (3) provides that the commodities covered by it are only to be imported into and transited through the Union from the third countries, territories, zones or compartments listed in the table in Part 1 of Annex I thereto. (2) Pursuant to Regulation (EC) No 798/2008, where an outbreak of highly pathogenic avian influenza (HPAI) occurs in a third country, territory, zone or compartment previously free of that disease, that third country, territory, zone or compartment is to again be considered as free of HPAI, provided that certain conditions are met. Those conditions concern the implementation of a stamping out policy to control the disease, including adequate cleansing and disinfection carried out on all previously infected establishments. In addition, avian influenza surveillance must have been carried out in accordance with Part II of Annex IV to that Regulation during a three-month period following completion of the stamping out policy and cleansing and disinfection. (3) Israel is listed in Part 1 of Annex I to Regulation (EC) No 798/2008 as a third country from which all poultry commodities covered by that Regulation may be imported into the Union. Following a HPAI outbreak in early 2010 imports of certain commodities from Israel to the Union were restricted to defined parts of its territory by that Regulation, as amended by Commission Regulation (EU) No 332/2010 (4). The area from which imports of certain commodities were prohibited is described in column 3 with the code IL-2 in the entry for Israel in Part 1 of Annex I to Regulation (EC) No 798/2008 and applied until 1 May 2010. However, the prohibition of imports of certain poultry commodities from IL-2 in relation to that outbreak should continue for commodities produced before that date. (4) In addition, on 8 March 2011 Israel has notified the Commission of an outbreak of HPAI of the H5N1 subtype on its territory. (5) Due to the confirmed outbreak of HPAI, the territory of Israel may no longer be considered as free from that disease. As a consequence, the veterinary authorities of Israel have suspended issuing veterinary certificates for consignments of certain poultry commodities accordingly. (6) Israel has submitted information to the Commission on the control measures taken in relation to the recent outbreak of the disease. That information and the epidemiological situation in Israel have been evaluated by the Commission. (7) Israel has implemented a stamping out policy in order to control the disease and limit its spread. The prompt and decisive action taken by Israel to confine the disease and the positive outcome of the evaluation of the epidemiological situation allow limiting the restrictions on imports into the Union for certain poultry commodities to the zone affected by the disease, which the veterinary authorities of Israel have placed under restrictions. (8) In addition, Israel is carrying out surveillance activities for avian influenza which appear to meet the requirements laid down in Part II of Annex IV to Regulation (EC) No 798/2008. (9) Taking into account the favourable development of the epidemiological situation and the surveillance activities for avian influenza in resolving the outbreak in accordance with the conditions set out in Regulation (EC) No 798/2008, it is appropriate to limit the time period during which the authorisation for imports into the Union is suspended to a three-month period until 14 June 2011 following adequate cleansing and disinfection of the previously infected holding. (10) Regulation (EC) No 798/2008 should therefore be amended accordingly. (11) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 In Part 1 of Annex I to Regulation (EC) No 798/2008, the entry for Israel is replaced by the text in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 May 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 18, 23.1.2003, p. 11. (2) OJ L 343, 22.12.2009, p. 74. (3) OJ L 226, 23.8.2008, p. 1. (4) OJ L 102, 23.4.2010, p. 10. ANNEX IL  Israel IL-0 Whole country SPF EP, E S4 IL-1 Area of Israel excluding IL-2 and IL-3 BPR, BPP, DOC, DOR, HEP, HER, SRP N A S5, ST1 WGM VIII POU, RAT N IL-2 Area of Israel inside the following boundaries:  to the west: road number 4,  to the south: road number 5812 connecting to road number 5815,  to the east: the security fence until road number 6513,  to the north: road number 6513 until the junction with road 65. From this point in a straight line to the entrance of Givat Nili and from there in a straight line to the junction of roads 652 and 4. BPR, BPP, DOC, DOR, HEP, HER, SRP N, P2 1.5.2010 A S5, ST1 WGM VIII P2 1.5.2010 POU, RAT N, P2 1.5.2010 IL-3 Area of Israel inside the following boundaries:  to the north: road 386 until municipal boundaries of Jerusalem, the Refaim river, the former Israel Jordan border ( green line ),  to the east: road 356,  to the south: roads 8670, 3517 and 354,  to the west: a straight line going north until road 367, following 367 west and then north until road 375 and west of the village of Matta a north-north-east line to road 386. BPR, BPP, DOC, DOR, HEP, HER, SRP N, P2 8.3.2011 14.6.2011 A S5, ST1 WGM VIII P2 8.3.2011 14.6.2011 POU, RAT N, P2 8.3.2011 14.6.2011